Citation Nr: 0809314	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-32 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for status-post bursitis with degenerative joint 
disease of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1976 to February 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Denver, Colorado Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
evaluation for service-connected right shoulder disability.  
In a January 2004 rating decision, the RO continued the 10 
percent evaluation.  The case was subsequently transferred to 
the RO in Wichita, Kansas.

In September 2007, the veteran testified before the 
undersigned Veterans Law Judge sitting at the RO in Wichita.  
A copy of the hearing transcript is of record and has been 
reviewed.  During the hearing and subsequent to the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected status-post bursitis with degenerative joint 
disease of the right shoulder.  Review of the record reveals 
that further development is necessary prior to analyzing the 
claim on the merits.

During his 2007 hearing, the veteran submitted a VA record 
showing that he had received treatment for his right shoulder 
in February 2007.  Subsequent to the hearing, the veteran 
submitted directly to the Board a September 2007 letter from 
his treating physician at the VA Medical Center in 
Leavenworth, Kansas.  According to such letter, the physician 
indicated that the veteran is diagnosed with degenerative 
osteoarthritis of the right shoulder and that such a 
condition is chronic and tends to progressively worsen over 
the years.  The physician also noted that the veteran has 
been referred to physical therapy for further evaluation and 
treatment, and that surgery may be needed in the future. 

The veteran last underwent a VA orthopedic examination in 
June 2003.  An additional VA examination was scheduled in 
August 2005 and the veteran failed to appear.  Review of the 
record shows that the letter notifying the veteran of the 
scheduled examination was returned undeliverable, and VA did 
not have an alternate address.  A history of homelessness was 
also noted.  

In light of the current medical evidence suggesting a 
worsening of the veteran's right shoulder disability since 
his last VA examination in 2003, his homeless status in 2005, 
and his apparent willingness to currently participate 
effectively in the processing of his claim, the Board finds 
that he should be scheduled for an additional examination.  
An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the severity of 
a disability.  See 38 C.F.R. § 3.159(c)(4) (2008).  

Also, the Board finds that the RO should ensure that the VA 
medical evidence of record is complete.  

Inasmuch as the Board is remanding the increased rating claim 
to obtain additional records and afford the veteran an 
additional VA examination, the Board notes that in a recent 
decision, the Court held in Vazquez-Flores v. Peak, No. 05-
0355 (U.S. Vet. App. January 30, 2008), that for an increased 
rating claim, §5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, under Vazquez, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6.  

Thus, corrective VCAA notice that complies with Vazquez 
should be provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should issue a corrective VCAA 
notification letter to the veteran with 
regard to issue of entitlement to an 
increased rating for service-connected 
status-post bursitis with degenerative 
joint disease of the right shoulder.  See 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).  In 
particular, the letter must notify the 
veteran that, to substantiate his 
increased rating claim, 

(a)  he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his 
service-connected status-post bursitis 
with degenerative joint disease of the 
right shoulder, and the effect that the 
worsening has on his employment and daily 
life; 

(b)  if the Diagnostic Code (DC) under 
which he is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by his demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on his employment and 
daily life (such as a specific 
measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; 

(c)  should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0% to as much as 100% (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and 

(d)  the notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  

2.  The AOJ should also obtain and 
associate with the claims folder all 
records of right shoulder treatment that 
the veteran has received at the Denver 
VAMC since September 2005; and all 
records of right shoulder treatment that 
the veteran has received at the 
Leavenworth VAMC.  

3.  After all pertinent evidence has been 
gathered and associated with the claim 
folder, the AOJ should schedule the 
veteran for VA orthopedic examination to 
determine the current extent of his 
service-connected status-post bursitis 
with degenerative joint disease of the 
right shoulder.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated tests, including x-rays, should 
be conducted.

The examiner should note all relevant 
pathology associated with the veteran's 
service-connected right shoulder 
disability.  In particular, the examiner 
should provide the range of motion of the 
veteran's right shoulder.  The examiner 
is also requested to note whether the 
veteran's right shoulder exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the veteran uses 
his right shoulder repeatedly over a 
period of time.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the increased rating claim 
for status-post bursitis with 
degenerative joint disease of the right 
shoulder, to include consideration of 
whether the claim should be submitted to 
the Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) (2008).  If the appeal 
is denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
in accordance with 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



